0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent 10595114.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 11 of the instant application are broader variations of claims 2 and 13 of the patented application. Dependent claims 2-10, and 12-20 are obvious various of the patent claims and therefore, are also rejected.
Patent 10595114
Instant Application 17/347430
1. A headphone system comprising: at least one headphone including an acoustic transducer having a sound-radiating surface for providing an audio output; a sensor system configured to detect an environmental condition proximate the at least one headphone, wherein the sensor system comprises a position tracking system for detecting a physical location of the at least one headphone; and a control system coupled with the at least one headphone and the sensor system, the control system configured to: receive data about the environmental condition from the sensor system, wherein the data about the environmental condition comprises data indicating a change in the physical location of the at least one headphone; and modify the audio output at the at least one headphone in response to the change in the physical location of the at least one headphone, wherein the audio output includes a continuous audio output provided across a transition between physical locations and is configured to vary with the change in the physical location of the at least one headphone, wherein the continuous audio output comprises playback at the transducer of a plurality of audio files or audio streams that transition between distinct audio files or audio streams in response to detecting the change in the physical location of the at least one headphone.

2. The headphone system of claim 1, wherein the continuous audio output is at a decibel level ranging between approximately 50-70 decibels (dB), wherein modifying the continuous audio output includes decreasing or increasing the decibel level of the continuous audio output in response to the change in the physical location of the at least one headphone.

12. A computer-implemented method of controlling a headphone system having at least one headphone and configured to provide an audio output, the method comprising: receiving data indicating an environmental condition proximate the at least one headphone from a sensor system, wherein the data about the environmental condition comprises data indicating a change in the physical location of the at least one headphone; and modifying the audio output at the at least one headphone in response to the change in the physical location of the headphone, wherein the audio output includes a continuous audio output provided across a transition between physical locations and is configured to vary with the change in the physical location of the at least one headphone, wherein the continuous audio output comprises playback at the transducer of a plurality of audio files or audio streams that transition between distinct audio files or audio streams in response to detecting the change in the physical location of the at least one headphone.

13. The method of claim 12, wherein the continuous audio output is at a decibel level ranging between approximately 50-70 decibels (dB), wherein modifying the continuous audio output includes decreasing or increasing the decibel level of the continuous audio output in response to the change in the physical location of the at least one headphone, wherein the physical location of the at least one headphone includes a proximity to a location of interest.
1. An audio device comprising: an acoustic transducer for providing audio output; at least one microphone for receiving ambient audio signals; and a control system coupled to the acoustic transducer and the at least one microphone, the control system configured to cause the acoustic transducer to provide audio output, receive ambient audio signals from the at least one microphone, and in response to determining that the ambient audio signals received from the at least one microphone indicates a change in one or more environmental conditions, modify the decibel level of the audio output provided by the acoustic transducer.

11. A computer-implemented method of controlling an audio device, the method comprising: causing an acoustic transducer of the audio device to provide audio output; receiving ambient audio signals from at least one microphone of the audio device; and in response to determining that the ambient audio signals received from the at least one microphone indicates a change in one or more environmental conditions, modifying the decibel level of the audio output provided by the acoustic transducer.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent 11039240.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 11 of the instant application are broader variations of claims 8 and 18 of the patented application. Dependent claims 2-10, and 12-20 are obvious various of the patent claims and therefore, are also rejected.
Patent 11039240
Instant Application 17/347430
1. A wearable audio device, comprising: an acoustic transducer having a sound-radiating surface for providing an audio output; at least one microphone configured to detect a characteristic of an ambient audio signal proximate the wearable audio device; and a control system coupled with the acoustic transducer and the at least one microphone, the control system configured to: receive data about the characteristic of the ambient audio signal from the at least one microphone; and modify the audio output at the acoustic transducer in response to a change in the characteristic of the ambient audio signal, wherein the audio output includes a continuous audio output provided across a transition between characteristics of the ambient audio signal and is configured to vary with the change in the characteristic of the ambient audio signal, wherein the continuous audio output comprises playback at the acoustic transducer of a plurality of audio files or audio streams that transition between distinct audio files or audio streams.

8. The wearable audio device of claim 1, wherein the control system is configured to modify a decibel level or an intensity of the continuous audio output in response to detecting a voice of a user of the wearable audio device or a voice of another user in the ambient audio signal.

13. A computer-implemented method of controlling a wearable audio device configured to provide an audio output, the method comprising: receiving data about a characteristic of an ambient audio signal proximate the wearable audio device as detected by at least one microphone; and modifying the audio output at the wearable audio device in response to a change in the characteristic of the ambient audio signal, wherein the audio output includes a continuous audio output provided across a transition between detected changes in the characteristic of the ambient audio signal and is configured to vary with the change in the characteristic of the ambient audio signal, wherein the continuous audio output comprises playback at the wearable audio device of a plurality of audio files or audio streams that transition between distinct audio files or audio streams in response to detecting the change in the characteristic of the ambient audio signal.

18. The computer-implemented method of claim 13, wherein the control system is configured to modify a decibel level or an intensity of the continuous audio output in response to detecting a voice of a user of the wearable audio device or a voice of another user in the ambient audio signal, and wherein modifying the decibel level or the intensity of the continuous audio output comprises reducing the decibel level or the intensity of the continuous audio output.
1. An audio device comprising: an acoustic transducer for providing audio output; at least one microphone for receiving ambient audio signals; and a control system coupled to the acoustic transducer and the at least one microphone, the control system configured to cause the acoustic transducer to provide audio output, receive ambient audio signals from the at least one microphone, and in response to determining that the ambient audio signals received from the at least one microphone indicates a change in one or more environmental conditions, modify the decibel level of the audio output provided by the acoustic transducer.

11. A computer-implemented method of controlling an audio device, the method comprising: causing an acoustic transducer of the audio device to provide audio output; receiving ambient audio signals from at least one microphone of the audio device; and in response to determining that the ambient audio signals received from the at least one microphone indicates a change in one or more environmental conditions, modifying the decibel level of the audio output provided by the acoustic transducer.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer (US 2011/0293123) in view of Tomono (US 2014/0254830).

Regarding claim 1, Neumeyer teaches An audio device comprising: an acoustic transducer for providing audio output (Neumeyer figure 1 and ¶0024, speaker 114); at least one microphone (Neumeyer figure 1 and ¶0024, microphone 112) for receiving ambient audio signals (Neumeyer figure 1 and ¶0063 “the hearing aid 102 or computing device 122 samples the acoustic environment using a microphone”); and a control system coupled to the acoustic transducer and the at least one microphone (Neumeyer figure 1, processor 110), the control system configured to cause the acoustic transducer to provide audio output (Neumeyer figure 1, and ¶0075 “processor 110 utilizes the adjusted hearing aid profile to shape the sound collected by microphone 112 to generate a modulated output signal that is reproduced for the user by speaker 114”), receive ambient audio signals from the at least one microphone (Neumeyer figure 1 and ¶0063 “the hearing aid 102 or computing device 122 samples the acoustic environment using a microphone”), and in response to determining that the ambient audio signals received from the at least one microphone (Neumeyer ¶0034, “processor 146 uses environmental modeling instructions 154 to analyze, compare, and associate the data from the different sources to generate and/or modify the environmental model 152. Each environmental model represents a particular acoustic environment (i.e., sound characteristics of a physical location at a particular time of day”) indicates a change in one or more environmental conditions (Neumeyer ¶0069 “if a suitable environmental model is available, the method 500 proceeds to 510, and data storage system 142 transmits an environmental filter associated with the suitable environmental model to computing device 122 and/or hearing aid 102”), modify the decibel level of the audio output provided by the acoustic transducer (Neumeyer ¶0032, “Each of the environmental filters 153 includes a set of parameters or adjustments, which can be applied to a hearing aid profile….”volume settings”), however does not explicitly teach indicates a change in one or more environmental conditions.

Tomono teaches indicate a change in one or more environmental conditions (Tomono ¶0018, “the system 120 may present an indication to the user 110 of the status of the environment 100”), modify the decibel level of the audio output provided by the acoustic transducer (Tomono ¶0018, “reducing the volume of the audio signals”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Tomono to improve the known audio device of Neumeyer to achieve the predictable result of increasing awareness of the environment to promote a safer audio experience.

Regarding claim 11, Neumeyer teaches A computer-implemented method of controlling an audio device (Neumeyer figure 1, processor 110), the method comprising: causing an acoustic transducer of the audio device to provide audio output (Neumeyer figure 1 and ¶0024, speaker 114); receiving ambient audio signals from at least one microphone of the audio device (Neumeyer figure 1 and ¶0063 “the hearing aid 102 or computing device 122 samples the acoustic environment using a microphone”); and in response to determining that the ambient audio signals received from the at least one microphone (Neumeyer ¶0034, “processor 146 uses environmental modeling instructions 154 to analyze, compare, and associate the data from the different sources to generate and/or modify the environmental model 152. Each environmental model represents a particular acoustic environment (i.e., sound characteristics of a physical location at a particular time of day”) indicates a change in one or more environmental conditions (Neumeyer ¶0069 “if a suitable environmental model is available, the method 500 proceeds to 510, and data storage system 142 transmits an environmental filter associated with the suitable environmental model to computing device 122 and/or hearing aid 102”), modifying the decibel level of the audio output provided by the acoustic transducer (Neumeyer ¶0032, “Each of the environmental filters 153 includes a set of parameters or adjustments, which can be applied to a hearing aid profile….”volume settings”), however does not explicitly teach indicates a change in one or more environmental conditions.

Tomono teaches indicate a change in one or more environmental conditions (Tomono ¶0018, “the system 120 may present an indication to the user 110 of the status of the environment 100”), modify the decibel level of the audio output provided by the acoustic transducer (Tomono ¶0018, “reducing the volume of the audio signals”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Tomono to improve the known audio device of Neumeyer to achieve the predictable result of increasing awareness of the environment to promote a safer audio experience.
 
Claim(s) 2, 4-7, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer (US 2011/0293123) in view of Tomono (US 2014/0254830) in further view of Norris (US 2015/0373477).

Regarding claims 2 and 12, Neumeyer in view of Tomono teaches wherein modifying the decibel level of the audio output provided by the acoustic transducer includes decreasing the decibel level (Tomono ¶0018 “reducing the volume of the audio signal”) however, does not explicitly teach wherein the change in one or more environmental conditions includes detecting a voice of a user of the audio device.

Norris teaches wherein the change in one or more environmental conditions includes detecting a voice of a user of the audio device (Norris figure 23 and ¶0264, “directing his voice”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Norris to improve the known audio device of Neumeyer in view of Tomono to achieve the predictable result of improving sound localization even when the user changes position.

Regarding claims 4 and 14, Neumeyer in view of Tomono in further view of Norris teaches wherein the change in one or more environmental conditions includes detecting a voice of a user of the audio device or a voice of another person (Norris figure12 and ¶0204), and wherein modifying the decibel level of the audio output provided by the acoustic transducer includes decreasing the decibel level (Tomono ¶0018 “reducing the volume of the audio signal”).

Regarding claims 5 and 15, Neumeyer in view of Tomono in further view of Norris teaches wherein the change in one or more environmental conditions includes detecting a voice of a user of the audio device and a voice of at least one other person (Norris figure12 and ¶0204-0210), and wherein modifying the decibel level of the audio output provided by the acoustic transducer includes decreasing the decibel level (Tomono ¶0018 “reducing the volume of the audio signal”).

Regarding claims 6 and 16, Neumeyer in view of Tomono in further view of Norris teaches wherein the change in one or more environmental conditions includes detecting a user of the audio device is moving at a faster pace (Tomono ¶0029, “detection unit 212 may select the conditions based on an activity being performed by a user of the system 200…accelerometer,” detecting movement with an accelerometer can be considered detecting an user moving at a faster pace), and wherein modifying the decibel level of the audio output provided by the acoustic transducer includes increasing the decibel level (Tomono ¶0033, “adjusting a volume”).

Regarding claims 7 and 17, Neumeyer in view of Tomono in further view of Norris teaches wherein the change in one or more environmental conditions includes a change in environmental sound level (Neumeyer ¶0033, “environmental modeling instructions 154 analyze the data to identify one or more frequencies having amplitudes that exceed a threshold level” and ¶0034 “analyze, compare, and associate the data from the different sources to generate and/or modify the environmental model”).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer (US 2011/0293123) in view of Tomono (US 2014/0254830) in further view of Norris (US 2015/0373477) in further view of Cheuvront (US 2017/0361468)

Regarding claims 3 and 13, Neumeyer in view of Tomono in further view of Norris does not explicitly teach wherein detecting the voice of the user of the audio device includes analyzing the ambient audio signals for a speech pattern associated with the user to identify the voice of the user.

Cheuvront teaches wherein detecting the voice of the user of the audio device includes analyzing the ambient audio signals for a speech pattern associated with the user to identify the voice of the user (Cheuvront ¶0154, “The user identification database 506, if present, includes the identification data for the user 100. In some implementations, the identification data for the user 100 includes a speech signature unique to the speech patterns of the user 100. For the user 100 to be able to utter speech signals to control the audio media device 400, the speech signature is authenticated to be used with the audio media device 400”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Cheuvront to improve the known audio device of Neumeyer in view of Tomono in further view of Norris to achieve the predictable result of utilizing user specific voice commands.

Claim(s) 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer (US 2011/0293123) in view of Tomono (US 2014/0254830) in further view of Norris (US 2015/0373477) in further view of Garudadri hereinafter as Garu (US 2010/0020978).

Regarding claims 8 and 18, Neumeyer in view of Tomono in further view of Norris does not explicitly teach wherein modifying the decibel level of the audio output provided by the acoustic transducer includes increasing the decibel level in response to an increase in the environmental sound level and decreasing the decibel level in response to a decrease in the environmental sound level.

Garu teaches wherein modifying the decibel level of the audio output provided by the acoustic transducer includes increasing the decibel level in response to an increase in the environmental sound level (Garu ¶0037, “the gain of the ambient amplifier 216 could be programmed to be set to full scale and the gain of the audio amplifier 206 to zero in the event of a fire-alarm”) and decreasing the decibel level in response to a decrease in the environmental sound level (Garu ¶0037, “the gain of the ambient amplifier 216 could be programmed to be set to full scale and the gain of the audio amplifier 206 to zero in the event of a fire-alarm,” it would be obvious that when the fire alarm is no longer detected, the gain ambient amplifier 216 will be reduced).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Garu to improve the known audio device of Neumeyer in view of Tomono in further view of Norris to achieve the predictable result of an automatic gain adjustment of ambient sound and playback audio to increase user awareness.

Regarding claims 9-10 and 19-20, Neumeyer in view of Tomono in further view of Norris in further view of Garu teaches automatically change to programmed audio levels based on known stimulis (Garu ¶0037, It would have been obvious to one having ordinary skill in the art at the time the invention was made program the audio level to a predefined audio level of 50-70 decibels to best suit the user’s hearing capabilities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
2